ACCEPTED
                                                                                      03-15-00328-cr
                                                                                             6641450
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                8/25/2015 1:20:08 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                              No. 03-15-00328-CR

DANIEL LORENZO WILSON                   §        IN THE THIRDFILED IN
                                                            3rd COURT OF APPEALS
                                        §                       AUSTIN, TEXAS
v.                                      §        COURT    OF8/25/2015
                                                              APPEALS 1:20:08 PM
                                        §                     JEFFREY D. KYLE
                                                                    Clerk
THE STATE OF TEXAS                      §        AUSTIN, TEXAS

               APPELLANT’S MOTION TO TRANSFER
             ORIGINAL EXHIBITS TO COURT OF APPEALS

  Appellant Daniel Wilson asks this Court to direct the trial-court clerk to
transfer original exhibits to the court of appeals and file them in this appeal.

                              A. INTRODUCTION

     1. Appellant is Daniel Lorenzo Wilson; appellee is the State of Texas.

   2. This cause is docketed in the Austin Court of Appeals under the
 above cause number.

   3. Counsel for Appellant attempted to confer with the State’s attorney
 via email but has not received a response regarding the State’s position
 on this matter.

                     B. ARGUMENT & AUTHORITIES

   4. This Court may direct the trial-court clerk to transfer original exhibits
 to the court of appeals and file them in this appeal. TEX. R. APP. P.
 34.6(g)(2).

   5. The original exhibits should be transferred to this Court because the
 sole issue presented on appeal requires the Court to examine
 photographs offered in evidence and determine whether their probative
 value is substantially outweighed by the danger of unfair prejudice. The
 Court cannot effectively consider the issue presented without examining
 the original exhibits.




Motion to Transfer Exhibits                                               Page 1
   6. Appellant asks this Court to direct the transfer of all the original
 exhibits (or at least State’s Exhibits 3-38, which are all photographs) so the
 Court can fully consider and address the sole issue on appeal.

                                  C. PRAYER

   7. For these reasons, Appellant Daniel Lorenzo Wilson asks the Court to
 grant this motion and order the trial-court clerk to transfer the original
 exhibits to the court of appeals.
                                           Respectfully submitted,



                                              /s/ Alan Bennett
                                           E. Alan Bennett
                                           Counsel for Appellant
                                           SBOT #02140700

                                           Sheehy, Lovelace & Mayfield, P.C.
                                           510 N. Valley Mills Dr., Ste. 500
                                           Waco, TX 76710
                                           Telephone: (254) 772-8022
                                           Fax:        (254) 772-9297
                                           Email:      abennett@slmpc.com



                              Certificate of Service

    The undersigned hereby certifies that a true and correct copy of this
document has been served on August 25, 2015 to counsel for the State, Bob
Odom, bob.odom@co.bell.tx.us, by e-service.


                                              /s/ Alan Bennett
                                           E. Alan Bennett



Motion to Transfer Exhibits                                               Page 2